           Case 1:20-cv-09699-LLS Document 8 Filed 02/17/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AARON SINGLETON,
                           Plaintiff,
                    -against-
NEW YORK CITY POLICE DEPARTMENT;                                    1:20-CV-9699 (LLS)
BRONX DISTRICT ATTORNEY’S OFFICE;
DINO DAVILA; ALL POLICE OFFICERS                                 ORDER OF DISMISSAL
FROM THE 46 PRECINCT INVOLVED
WITH ARREST #B18645572; CHIKEL IAN;
YURI CHORNOBIL,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff Aaron Singleton, who is currently held as a pretrial detainee in the Anna M.

Kross Center on Rikers Island, brings this pro se action alleging that the defendants violated his

federal and state constitutional rights. He sues the New York City Police Department, the Bronx

County District Attorney’s Office, several police officers, and a Bronx County Assistant District

Attorney. He seeks damages, and asks this Court to enjoin any further prosecution of him and to

dismiss the state-court indictment against him. 1

       By order dated February 1, 2021, the court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”). 2 The Court construes Plaintiff’s complaint



       1
          Under Rule 5.2(a)(2) and (3) of the Federal Rules of Civil Procedure, court submissions
that refer to a person’s date of birth or to a minor child’s name may do so only by mentioning the
person’s birth year or the minor child’s initials. Plaintiff has attached to the complaint copies of
documents that include the full dates of birth of other persons and the full names of minor
children. In an abundance of caution, the Court has directed the Clerk of Court to limit electronic
access to the complaint to a “case-participant only” basis.
       2
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
            Case 1:20-cv-09699-LLS Document 8 Filed 02/17/21 Page 2 of 13




as asserting claims under 42 U.S.C. § 1983 and for habeas corpus relief under 28 U.S.C. § 2241,

as well as claims under state law. 3 For the reasons set forth below, the Court dismisses this

action but grants Plaintiff leave to replead his claims of false arrest or excessive force under §

1983.

                                    STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the Court lacks subject-matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil




        3
          On February 2, 2021, the court received a letter from Plaintiff that has attached to it
copies of newspaper articles that the court’s Pro Se Intake Unit had previously returned to
Plaintiff because they were improperly submitted. (ECF 7.) In his letter, Plaintiff asks that these
articles “be added to [his] file, caseload so they can verify [his] claims and arguments [sic].” The
Court construes the letter and its attachments as a supplement to Plaintiff’s complaint.


                                                   2
            Case 1:20-cv-09699-LLS Document 8 Filed 02/17/21 Page 3 of 13




Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court of the United States has held that under Rule 8, a complaint must

include enough facts to state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible if the plaintiff pleads enough

factual detail to allow the Court to draw the inference that the defendant is liable for the alleged

misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). In reviewing the complaint, the

Court must accept all well-pleaded factual allegations as true. Id. at 678. But it does not have to

accept as true “[t]hreadbare recitals of the elements of a cause of action,” which are essentially

just legal conclusions. Id. (citing Twombly, 550 U.S. at 555). After separating legal conclusions

from well-pleaded factual allegations, the Court must determine whether those facts make it

plausible – not merely possible – that the pleader is entitled to relief. Id. at 679.

                                          BACKGROUND

        Plaintiff alleges the following in his complaint: On October 7, 2018, at his Bronx

apartment, Plaintiff “was subjected to an illegal search and seizure.” (ECF 2, at 4.) Members of

the New York City Police Department’s 46th Precinct participated in “police misconduct” and

illegally arrested and confined him. 4 (Id.) “Body camera video from the mentioned occurrence

. . . clearly show[s] police misconduct, false arrest and false imprisonment.” (Id.) Defendant Yuri

Chornobil, a Bronx County Assistant District Attorney, interrogated Plaintiff; the interrogation

“was a self-incrimination tactic and a substantial due process violation.” (Id.)




        4
         Plaintiff has attached copies of documents that list Defendant Dino Davila as being the
police officer who arrested Plaintiff, and Ian Chikei, a police sergeant, as one of Davila’s
supervisors. (ECF 2, at 7-8, 10, 12-17.)


                                                   3
          Case 1:20-cv-09699-LLS Document 8 Filed 02/17/21 Page 4 of 13




       Plaintiff asserts claims of “false imprisonment, def[a]mation of character, physical

punishment[,] damaged family relationships, emotional damages, pain and suffering, false arrest,

[and] assault and battery.” (Id.) In addition to damages, he asks the Court “[t]o prohibit further

prosecution of proceeding from this false arrest [sic]” and to “[d]ismiss[] [the] indictment

[against him] with extreme prejudice.” (Id.)

                                          DISCUSSION

       Because Plaintiff alleges that the defendants violated his constitutional rights, and seems

to challenge his current custody, the Court construes Plaintiff’s complaint as asserting claims

under 42 U.S.C. § 1983 and for habeas corpus relief under 28 U.S.C. § 2241. To state a claim

under § 1983, a plaintiff must allege both that: (1) a right secured by the Constitution or laws of

the United States was violated, and (2) the right was violated by a person acting under the color

of state law, or a “state actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988). Under 28 U.S.C.

§ 2241(c)(3), habeas corpus relief is available to a person “in custody in violation of the

Constitution or laws or treaties of the United States.”

A.     Bronx County District Attorney’s Office

       The Court must dismiss Plaintiff’s claims under § 1983 against the Bronx County District

Attorney’s Office under the doctrine of Eleventh Amendment immunity. “[A]s a general rule,

state governments may not be sued in federal court unless they have waived their Eleventh

Amendment immunity or unless Congress has abrogate[d] the states’ Eleventh Amendment

immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009) (internal quotation marks

and citation omitted, second alteration in original). This immunity shields States from claims for

damages, injunctive relief, and retrospective declaratory relief. See Green v. Mansour, 474 U.S.

64, 72-74 (1985); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101-02 (1984).

“[T]he immunity recognized by the Eleventh Amendment extends beyond the states themselves


                                                 4
          Case 1:20-cv-09699-LLS Document 8 Filed 02/17/21 Page 5 of 13




to state agents and state instrumentalities that are, effectively, arms of a state.” Gollomp, 568

F.3d at 366 (internal quotation marks and citation omitted). Courts have held that an office of a

district attorney in New York State is afforded Eleventh Amendment immunity with regard to its

decision to prosecute. See, e.g., Garcia v. Westchester Cnty. District Attorney Office, No. 21-CV-

0348, 2021 WL 411546, at *2 (S.D.N.Y. Feb. 4, 2021). Courts have also held that such an office

is a nonsuable entity. See id.

       Congress has not abrogated the States’ immunity for claims under § 1983. See Dube v.

State Univ. of N.Y., 900 F.2d 587, 594 (2d Cir. 1990). And New York State has not waived its

immunity to suit in federal court. See Trotman v. Palisades Interstate Park Comm’n, 557 F.2d 35,

40 (2d Cir. 1977).

       Plaintiff sues the Bronx County District Attorney’s Office because of its decision to

prosecute him. (See ECF 2, at 10-11, 18) (excerpts of documents apparently filed in Plaintiff’s

ongoing state-court criminal proceedings). The Court therefore dismisses Plaintiff’s claims under

§ 1983 against the Bronx County District Attorney’s Office under the doctrine of Eleventh

Amendment immunity.

B.     The New York City Police Department

       The Court must also dismiss Plaintiff’s claims against the New York City Police

Department (“NYPD”) because, as an agency of the City of New York, the NYPD is not an

entity that can be sued. N.Y. City Charter ch. 17, § 396 (“[A]ll actions and proceedings for the

recovery of penalties for the violation of any law shall be brought in the name of the city of New

York and not in that of any agency, except where otherwise provided by law.”); Jenkins v. City

of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007) (the NYPD is not a suable entity); see also

Emerson v. City of New York, 740 F. Supp. 2d 385, 395 (S.D.N.Y. 2010) (“[A] plaintiff is




                                                  5
          Case 1:20-cv-09699-LLS Document 8 Filed 02/17/21 Page 6 of 13




generally prohibited from suing a municipal agency.”). Accordingly, the Court dismisses

Plaintiff’s claims against the NYPD for failure to state a claim on which relief may be granted.

       In light of Plaintiff’s pro se status and clear intention to assert claims against the City of

New York, the Court construes Plaintiff’s complaint as asserting claims against the City of New

York. When a plaintiff sues a municipality, such as the City of New York, under § 1983, it is not

enough for the plaintiff to allege that one of the municipality’s employees or agents engaged in

some wrongdoing. The plaintiff must show that the municipality itself caused the violation of the

plaintiff’s rights. See Connick v. Thompson, 563 U.S. 51, 60 (2011) (“A municipality or other

local government may be liable under this section [1983] if the governmental body itself

‘subjects’ a person to a deprivation of rights or ‘causes’ a person ‘to be subjected’ to such

deprivation.” (quoting Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692

(1978))); Cash v. Cnty. of Erie, 654 F.3d 324, 333 (2d Cir. 2011). In other words, to state a claim

under § 1983 against a municipality, the plaintiff must allege facts showing (1) the existence of a

municipal policy, custom, or practice, and (2) that the policy, custom, or practice caused the

violation of the plaintiff’s federal constitutional rights. Jones v. Town of East Haven, 691 F.3d

72, 80 (2d Cir. 2012); see Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 403

(1997) (internal citations omitted).

       Plaintiff alleges no facts suggesting that a policy, custom, or practice of the City of New

York caused a violation of his federal constitutional rights. The Court therefore dismisses

Plaintiff’s claims under § 1983 against the City of New York for failure to state a claim on which

relief may be granted.

C.     Younger abstention doctrine

       Any claims under § 1983 in which Plaintiff asks this Court to intervene in his ongoing

state-court criminal proceedings are dismissed under the doctrine first articulated by the Supreme


                                                  6
          Case 1:20-cv-09699-LLS Document 8 Filed 02/17/21 Page 7 of 13




Court of the United States in Younger v. Harris, 401 U.S. 37 (1971). In Younger, the Supreme

Court held that a federal court may not enjoin pending state-court criminal proceedings in the

absence of special circumstances suggesting bad faith, harassment, or irreparable injury that is

both serious and immediate. See Gibson v. Berryhill, 411 U.S. 564, 573-74 (1973) (citing

Younger, 401 U.S. 37); see also Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72 (2013)

(“Younger exemplifies one class of cases in which federal-court abstention is required: When

there is a parallel, pending state criminal proceeding, federal courts must refrain from enjoining

the state prosecution.”).

       Plaintiff alleges nothing that suggests that bad faith, harassment, or irreparable injury

have occurred with respect to his ongoing state-court criminal proceedings. Thus, this Court

cannot intervene in those criminal proceedings, and it dismisses any of Plaintiff’s claims under

§ 1983 in which he seeks such injunctive relief, under the Younger abstention doctrine.

D.     Habeas corpus relief

       To the extent that Plaintiff is challenging the constitutionality of his custody as a state

pretrial detainee, the Court liberally construes those claims for relief as ones for habeas corpus

relief under § 2241. Under § 2241(c)(3), habeas corpus relief is available to a person “in custody

in violation of the Constitution or laws or treaties of the United States.” A convicted prisoner in

state custody generally must challenge his confinement in a habeas corpus petition brought

under 28 U.S.C. § 2254, but such relief is available under § 2241 to a state pretrial detainee

challenging his custody as unlawful under the Constitution or federal law. See Robinson v.

Sposato, No. 11-CV-0191, 2012 WL 1965631, at *2 (E.D.N.Y. May 29, 2012); see also Hoffler

v. Bezio, 831 F. Supp. 2d 570, 575 (N.D.N.Y. 2011), aff’d on other grounds, 726 F.3d 144 (2d

Cir. 2013); Marte v. Berkman, No. 11-CV-6082, 2011 WL 4946708, at *5 (S.D.N.Y. Oct. 18,




                                                  7
           Case 1:20-cv-09699-LLS Document 8 Filed 02/17/21 Page 8 of 13




2011), aff’d on other grounds sub nom., Marte v. Vance, 480 F. App’x 83 (2d Cir. 2012)

(summary order).

       Before seeking habeas corpus relief under § 2241, however, a state pretrial detainee must

first exhaust his available state-court remedies. See United States ex rel. Scranton v. New York,

532 F.2d 292, 294 (2d Cir. 1976) (“While [§ 2241] does not by its own terms require the

exhaustion of state remedies as a prerequisite to the grant of federal habeas relief, decisional law

has superimposed such a requirement in order to accommodate principles of federalism.”). In the

pretrial context, such exhaustion includes seeking habeas corpus relief in the state courts and, if

necessary, appealing all the way up to the New York Court of Appeals, New York State’s

highest court. See N.Y.C.P.L.R. § 7001, et seq.

       Because Plaintiff does not show that he exhausted any of his available state-court

remedies before filing his complaint in this Court, the Court dismisses his claims for habeas

corpus relief without prejudice. 5




       5
          Under the gatekeeping provisions of the Antiterrorism and Effective Death Penalty Act
of 1996 (“AEDPA”), a habeas corpus petitioner must obtain authorization from the appropriate
court of appeals before filing a second or successive habeas corpus petition. See 28 U.S.C.
§ 2244(b)(3)(A). A petition is “second or successive” if a previous habeas corpus petition was
decided on the merits. See Graham v. Costello, 299 F.3d 129, 132 (2d Cir. 2002). Because
conversion of a submission into a habeas corpus petition may restrict a petitioner’s future
attempts to seek habeas corpus relief, district courts must normally give a pro se petitioner
notice and an opportunity to withdraw his submission before a court recharacterizes it as a
§ 2241 petition. See Simon v. United States, 359 F.3d 139, 144 (2d Cir. 2004). Here, however,
giving Plaintiff notice and granting him an opportunity to withdraw is unnecessary because a
litigant’s failure to exhaust available state-court remedies does not trigger the AEDPA’s
restrictions on second or successive petitions. See Slack v. McDaniel, 529 U.S. 473, 489 (2000).


                                                  8
           Case 1:20-cv-09699-LLS Document 8 Filed 02/17/21 Page 9 of 13




E.     Claims of false arrest and false imprisonment under § 1983

       The Court looks to state law as a starting point to determine the elements of a claim of

false arrest under § 1983. 6 See Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 921 (2017)

(“Common-law principles are meant to guide rather than to control the definition of § 1983

claims, serving more as a source of inspired examples rather than of prefabricated components.”)

(internal quotation marks and citation omitted); see also Lanning v. City of Glens Falls, 908 F.3d

19, 25 (2d Cir. 2018) (with respect to claims of malicious prosecution under § 1983, common-

law principles are meant simply to guide rather than to control the definition of such claims and

courts should not “mechanically apply” the law of New York State); cf. Boyd v. City of New

York, 336 F.3d 72, 75 (2d Cir. 2003) (“The elements of false arrest . . . under § 1983 are

substantially the same as the elements under New York law. Therefore, the analysis of the state

and the federal claims is identical.”) (internal quotation marks and citation omitted).

       To state a claim of false arrest under New York law, a plaintiff must allege that: “(1) the

defendant intended to confine [the plaintiff], (2) the plaintiff was conscious of the confinement,

(3) the plaintiff did not consent to the confinement and (4) the confinement was not otherwise

privileged.” Liranzo v. United States, 690 F.3d 78, 95 (2d Cir. 2012) (internal quotation marks

and citation omitted, alteration and emphasis in original). An arrest is privileged if it is based on

probable cause. Jenkins v. City of New York, 478 F.3d 76, 84 (2d Cir. 2007) (“The existence of

probable cause to arrest constitutes justification and is a complete defense to an action for false



       6
          Plaintiff asserts claims of both false arrest and false imprisonment under § 1983. But
“[f]alse arrest is simply an unlawful detention or confinement brought about by means of an
arrest rather than in some other way and is in all other respects synonymous with false
imprisonment.” Evans v. City of New York, 308 F. Supp. 2d 316, 329 n.8 (S.D.N.Y. 2004)
(quoting Covington v. City of New York, 171 F.3d 117, 125 (2d Cir. 1999) (Glasser, J.,
dissenting)). For that reason, the Court will refer to both types of claims as false arrest.


                                                  9
         Case 1:20-cv-09699-LLS Document 8 Filed 02/17/21 Page 10 of 13




arrest . . . .” (quoting Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996) (internal quotation marks

omitted))).

        If “the facts known by the arresting officer at the time of the arrest objectively provided

probable cause to arrest,” Jaegly v. Couch, 439 F.3d 149, 153 (2d Cir. 2006) (citing Devenpeck v.

Alford, 543 U.S. 146, 153 (2004)), the arrest is privileged, and the plaintiff cannot state a claim

of false arrest, see Jenkins 478 F.3d at 84. Officers have probable cause to arrest when they have

“knowledge or reasonably trustworthy information of facts and circumstances that are sufficient

to warrant a person of reasonable caution in the belief that the person to be arrested has

committed or is committing a crime.” Jaegly, 439 F.3d at 152 (internal quotation marks and

citation omitted). “[P]robable cause can exist even where it is based on mistaken information, so

long as the arresting officer acted reasonably and in good faith in relying on that information.”

Bernard v. United States, 25 F.3d 98, 102 (2d Cir. 1994); see Curley v. Vill. of Suffern, 268 F.3d

65, 70 (2d Cir. 2001) (holding that a police officer is “not required to explore and eliminate every

theoretically plausible claim of innocence before making an arrest”) (internal quotation marks

and citation omitted). Put another way, police officers may have probable cause to arrest if they

act reasonably, even if they are mistaken. And “[c]ourts should look to the totality of the

circumstances and must be aware that probable cause is a fluid concept – turning on the

assessment of probabilities in particular factual contexts – not readily, or even usefully, reduced

to a neat set of legal rules.” Panetta v. Crowley, 460 F.3d 388, 395 (2d Cir. 2006) (internal

quotation marks and citation omitted).

        “[A] report of a crime alone will not necessarily establish probable cause.” Oliveira v.

Mayer, 23 F.3d 642, 647 (2d Cir. 1994). With respect to a law-enforcement officer’s reliance on

a third-party’s report of criminal activity:




                                                 10
           Case 1:20-cv-09699-LLS Document 8 Filed 02/17/21 Page 11 of 13




       information gleaned from informants can be sufficient to justify the existence of
       probable cause. . . . [A] law enforcement official has probable cause to arrest if he
       received his information from some person, normally the putative victim or
       eyewitness, unless the circumstances raise doubt as to the person’s veracity. . . .
       [But] information provided by an identified bystander with no apparent motive to
       falsify has a peculiar likelihood of accuracy. . . . [And] when a purported assault
       victim who [is] visibly injured t[ells] a police officer that [a person] ha[s]
       assaulted him, the officer ha[s] probable cause to arrest [that person], despite [that
       person’s] conflicting account.

Panetta, 460 F.3d at 395-96 (internal quotation marks and citations omitted).

       Plaintiff has attached copies of documents to his complaint that seem to show that police

officers had probable cause to arrest him on October 7, 2018. 7 Those documents, which include

an NYPD domestic-incident report and an “Omniform System – Complaint” arrest report, among

others, state the following: Police responded to a third-party caller’s report that Plaintiff had

assaulted his domestic partner by punching her in the face and dragging her from their building’s

elevator into their apartment. An officer was able to speak to the victim, who stated that Plaintiff

did assault her. The victim either told officers, or the officers were able to see, that the victim

had “red marks on the left side of [her] face and [the] right side of [her] neck.” Plaintiff initially

refused to open the door of his apartment when the police arrived; officers could hear the victim

in the apartment asking Plaintiff to calm down and Plaintiff yelling at the victim not to open the

door. There were two children in the apartment. Eventually, officers were able to convince

Plaintiff to open the apartment door; Plaintiff was holding a baby and yelling at the officers. The

officers interviewed Plaintiff and the victim, and they asked Plaintiff to give them the baby.


       7
          When considering whether a complaint has alleged sufficient facts to state a claim, a
court may “consider only the complaint, any written instrument attached to the complaint as an
exhibit, any statements or documents incorporated in it by reference, and any document upon
which the complaint heavily relies.” Woods and Bricks, LLC v. TD Dev., LLC, No. 3:16-CV-
0123, 2018 WL 6605623, at *2 (D. Conn. Dec. 17, 2018) (quoting In re Thelen LLP, 736 F.3d
213, 219 (2d Cir. 2013)) (internal quotation marks omitted); Brown v. Nelson, No. 05-CV-4498,
2008 WL 4104040, at *4 (S.D.N.Y. Aug. 29, 2008).


                                                  11
            Case 1:20-cv-09699-LLS Document 8 Filed 02/17/21 Page 12 of 13




Plaintiff refused, but he eventually returned the baby to the apartment and then officers arrested

him. (ECF 2, at 7-9, 12-15.)

        Plaintiff also attaches a copy of a document that includes a statement he gave to

Defendant Yuri Chornobil, a Bronx County Assistant District Attorney, following Plaintiff’s

arrest. According to the statement, police knocked on Plaintiff’s apartment door in response to a

neighbor’s call to the police. Plaintiff then came out of his apartment with his baby. He “went in

the hallway with [his] son so they wouldn’t get aggressive or anything like that. Just to show

them that the situation wasn’t what they assumed it was. They just made [Plaintiff] pass [his] son

to [the baby’s mother] and arrested [Plaintiff].” (Id. at 18.) Plaintiff accused the neighbor who

called the police of not liking him and his domestic partner, and of “always doing dumb shit.”

(Id.) Plaintiff admitted to having a verbal argument with his domestic partner but denied being

“physical” with her, and stated that he did not know why she had bruises. (Id.)

        Accordingly, because it appears that police officers and other officials had probable cause

to arrest Plaintiff on October 7, 2018, and to subsequently detain him, the Court dismisses

Plaintiff’s claims of false arrest under § 1983 for failure to state a claim on which relief may be

granted. But in light of Plaintiff’s pro se status, the Court grants Plaintiff leave to file an

amended complaint in which he alleges facts sufficient to show that the police officers and other

individual defendants lacked probable cause when they arrested him on October 7, 2018, and

subsequently detained him. 8




        8
          Plaintiff alleges that the police officers who arrested him participated in “police
misconduct” and “assault and battery.” (ECF 2, at 4-5.) But he alleges no facts showing how any
of them engaged in such conduct. If Plaintiff wishes to assert claims under § 1983 that police
officers engaged in excessive force when they arrested him, he must allege facts in his amended
complaint that support those claims.


                                                   12
          Case 1:20-cv-09699-LLS Document 8 Filed 02/17/21 Page 13 of 13




                                          CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket. This Court dismisses this action. The Court dismisses Plaintiff’s claims

under 42 U.S.C. § 1983 for failure to state a claim on which relief may be granted, for seeking

monetary relief from a defendant that is immune from such relief, as well as under the doctrines

of Eleventh Amendment immunity and Younger abstention. The Court also dismisses Plaintiff’s

claims for habeas corpus relief under 28 U.S.C. § 2241 without prejudice. But the Court grants

Plaintiff leave to file an amended complaint, within 30 days of the date of this order, in which he

alleges facts sufficient to state a claim of false arrest or excessive force under § 1983.

       If Plaintiff fails to file an amended complaint within the time allowed, the Court will

enter judgment dismissing Plaintiff’s federal-law claims for the reasons stated in this order, and

declining to consider, under its supplemental jurisdiction, Plaintiff’s claims under state law.

SO ORDERED.

 Dated:    February 17, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  13
